Citation Nr: 1030080	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-05 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for generalized 
anxiety disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than March 12, 2004 
for the grant of a 70 percent rating for generalized anxiety 
disorder.

3.  Entitlement to an effective date earlier than March 12, 2004 
for the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that although there is no current documentation 
associated with the claims file, the December 2008 remand noted 
that the Veteran had appointed the American Legion as her 
representative in February 2007.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected psychiatric disability  is 
productive of occupational and social impairment which more 
nearly approximates deficiencies in most areas such as family 
relations, work, judgment, but is less than total occupational 
and social impairment.  There is not gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for names of close relatives.

2.  The earliest claim for increased rating or TDIU, consists of 
a VA outpatient treatment record dated May 22, 2002.  

3.  The Veteran last worked in July 2001, when there was an 
ascertainable increase in disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for a 
generalized anxiety disorder have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9434 (2009).

2.  The criteria for a 70 percent evaluation for generalized 
anxiety disorder are met from July 27, 2001.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2009).

3.  The criteria for a TDIU are met from July 27, 2001.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.400, 
3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  Under the VCAA, VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazques-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, No 580 F.3d 1270 (Fed. Cir. 2009).

In an April 2004 letter, issued prior to the initial adjudication 
of the claim, and in a January 2009 letter, the RO or AMC 
notified the Veteran of the evidence needed to substantiate her 
claim for an increased rating.  The letter told the Veteran that 
she could substantiate the claim with evidence that the 
disability had worsened.  It satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She was 
notified of all elements of the Dingess notice, and the surviving 
elements of Vazquez-Flores notice, including the disability-
rating and effective-date elements of the claims, by the January 
2009 letter.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The appeal with regard to the effective date issues arises from 
disagreement with the rating following the grant of an increase 
rating.  The courts have held that once service connection is 
granted the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of prejudicial lack of notice 
in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private medical records.  Additionally, the Veteran was provided 
VA examinations in April 2004 and March 2010 for her psychiatric 
disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Increased Rating for Psychiatric Disability

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of 
the evidence pertaining to the level of disability from the time 
period one year before the claim was filed.  38 U.S.C. § 5110.  
In addition, the Court has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan, at 443.  The Court of Appeals for the Federal Circuit 
has embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 372 
F.3d 1318, 1326 (Fed. Cir. 2004).  

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

Scores ranging from 31 to 40 reflect "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.

A score of 61-70 is indicated when there are, "Some mild symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

In a November 2000 rating decision, the RO granted service 
connection for generalized anxiety disorder.  A 30 percent 
evaluation was assigned, effective November 9, 1999.  The Veteran 
did not appeal this decision.

A VA outpatient treatment record dated May 22, 2002, shows that 
the Veteran felt nervous and depressed once in a while.  She had 
problems making up her mind and felt a lack of energy.  She was 
noted to have chronic anxiety.  She was not depressed and had a 
normal affect.  She was given a diagnosis of generalized anxiety 
disorder with a global assessment of function score of 50.  
Similar findings were reported in January 2003 and May 2004.

In July 2003, the Veteran submitted a statement contending that 
the evaluation for the generalized anxiety disorder should be 
increased to at least 50 percent because her disorder had caused 
high blood pressure, diverticulitis, allergies and all of his 
other medical problems, including osteoarthritis.  See July 2003 
statement from the Veteran.

In a September 2003 rating decision, the RO denied service 
connection for hypertension, diverticulitis, osteoarthritis and 
allergic rhinitis, noting that the evidence did not show a 
relationship between his diagnosed conditions and anxiety.  The 
Veteran did not appeal this decision.

On March 12, 2004, the Veteran again claimed entitlement to an 
increased rating and TDIU.

In response to her claim, the Veteran was afforded a VA 
examination in April 2004.  The Veteran reported that since her 
boyfriend's death in a car accident the year before, she had not 
had any motivation to find work.  She also reported that she was 
extremely "worrisome" and combative, and not happy unless she 
could pick a fight.  She reported that her sleep was "okay" 
(noting that she passed out after taking Zoloft), but that she 
experienced fatigue during the day and an inability to relax.  
She also reported an inability to focus.  

The Veteran also reported that she had last worked for six months 
in the year 2000 in customer service and as a phone operator.  
She reported further that she quit due to boredom and enrolled in 
a training program for medical billing and coding, which she 
completed in May 2003, but she was no longer motivated to find 
work after her boyfriend's death in 2003.

On objective examination, she was alert and oriented times three, 
well-nourished, well-developed, neatly and casually dressed.  She 
made good eye contact, was cooperative and not in any apparent 
distress.  Her affect was blunted and her mood was anxious and 
depressed.  Her speech was clear, coherent, goal-directed and 
unpressured.  There were no flights of ideas, looseness of 
association, suicidal or homicidal ideations, auditory or visual 
hallucinations or delusions.  Higher cortical function was normal 
and insight and judgment were fair.

The examiner diagnosed generalized anxiety disorder, and assigned 
a GAF score of 55, noting that her anxiety interfered with her 
ability to function in the workplace to a moderate degree.

A November 2004 progress note from the VA Medical Center in Miami 
indicates that the Veteran was seen for medication management and 
psychotherapy in the treatment of her generalized anxiety 
disorder.  The Veteran was noted to be very distrustful, unable 
to be close and intimate, very angry and combative, worrisome, 
unable to relax, unable to sleep well, easily bored, nervous, 
depressed, indecisive and fatigued.  

The examiner also noted that the Veteran was unable to focus 
enough to do her job, and that she could not be gainfully 
employed due to her service-connected mental condition.  She was 
again given a GAF of 50.

In a January 2005 rating decision, the RO granted an increased 
rating of 70 percent for generalized anxiety disorder, effective 
March 12, 2004.

VA outpatient treatment records show that in December 2009, the 
Veteran reported that she did not feel unhappy, depressed or 
anxious; and that she had not had any crying spells, insomnia, 
homicidal or suicidal ideation.  There was no mood disorder noted 
and the Veteran indicated that she was not interested in 
enrolling in mental health.

In accordance with the Board's December 2008 remand directives, 
the Veteran was afforded her most recent VA examination in March 
2010.  The Veteran reported at that time that her symptoms were 
being controlled with her medication.  She also reported mild 
episodes of depression, every other week or so, which lasted for 
4-5 hours and were precipitated by the weather.  She also 
reported mild episodes of anxiety, every other week, which lasted 
for 2-3 hours, and claimed that they were precipitated by the 
fact that she was in the process of moving at that time.  There 
was no evidence of mania or hypomania.  She also noted that she 
was sleeping "pretty good", getting 6-7 hours of sleep per 
night.  

On examination, she was clean, neatly groomed and appropriately 
and casually dressed.  Her psychomotor activity was unremarkable, 
and her speech was unremarkable, spontaneous, clear and coherent.  
Her attitude towards the examiner was cooperative, friendly and 
attentive; her affect was normal; and her mood was described as 
"pretty good."  Her attention, orientation, judgment and 
insight were intact; she was intact to person, time and place; 
and her thought process and thought content were unremarkable.  
Her memory was also noted to be normal.  There were no delusions, 
hallucinations, homicidal or suicidal thoughts, panic attacks or 
obsessive/ritualistic behavior.  

She was noted to have average intelligence and was able to 
maintain minimum personal hygiene.  She was also noted to have 
fair impulse control, and there were no episodes of violence 
reported.  The examiner also noted that the Veteran did not have 
problems with activities of daily living due to her mental 
disorder.

The Veteran reported that she had an on and off relationship with 
her adult daughter, and that she also had approximately six 
friends.  

The examiner also noted that the Veteran was unemployed and that 
the Veteran reported that she was not looking for work because 
she was receiving unemployability benefits because she could not 
find an adequate job.  She also reported that she was not working 
because she had problems with authority.  The examiner assigned a 
GAF of 70 and noted that although the Veteran was service-
connected for a generalized anxiety disorder, she did not meet 
the criteria for that disorder and instead, the most appropriate 
diagnosis was adjustment disorder with mixed anxiety and 
depressed mood, which was related to the Veteran's service.  

While the list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, but 
are not meant to be exhaustive, and the Board would not need to 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  
If the evidence shows that the veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  Id.

If follows that under Mauerhan the Veteran would be entitled to 
the next higher rating, 100 percent, if her service connected 
psychiatric disability caused total social and occupational 
impairment.

The Veteran displays symptoms of inappropriate behavior in that 
she has consistently reported being angry and combative and on 
examination in April 2004, she reported not being happy unless 
she could pick a fight.  However, there is no evidence of record 
showing that the Veteran has attempted suicide or that she was a 
danger to herself; nor is there any evidence of the Veteran 
actually perpetrating any acts of violence against others.  In 
fact, on examination in March 2010, the Veteran was noted to have 
fair impulse control and there were no acts of violence reported.  
There is also no evidence of the Veteran experiencing gross 
impairment in thought processes or communication, persistent 
delusions, disorientation to time or place, or memory loss.  
Furthermore, throughout the appeal period, she has been shown to 
have good hygiene and has been able to perform the activities of 
daily living.  

Although the Veteran reports that she has social impairment, in 
that she is distrustful of others and has problems being close 
and intimate; she has reported that she has a relationship with 
her daughter, albeit not perfect, and about six other friends 
during the earlier part of the appeal period she was maintaining 
a relationship with her boyfriend and was able to attend a course 
of study.  Hence, the evidence is against a finding of total 
social impairment.  

The Board acknowledges that the Veteran has been found to be 
unemployable due to symptoms of her service-connected anxiety 
disorder, including an inability to focus, low motivation and 
problems with authority; however, there is no evidence of record 
showing total social impairment, which is required for a higher 
rating of 100 percent.

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for the Veteran's 
generalized anxiety disorder.

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue.  The 
veteran has not required frequent hospitalization for this 
disability and the manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown¸ 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).

Earlier Effective Date for Grant of 70 percent Evaluation for 
Generalized Anxiety Disorder

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless 
specifically provided otherwise, the effective date of an award 
based on a claim for increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefrom. 38 U.S.C.A. § 5110(a). 
Specifically as to claims for increase, the statute provides that 
the effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Specifically as to claims for increase, 
38 C.F.R. § 3.400 provides that the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows: If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

There is no set form that an informal written claim must take.  
All that is required is that the communication indicates an 
intent to apply for one or more benefits under the laws 
administered by the Department, and identify the benefits sought.  
Rodriguez v. West, 189 F.3d 1351 (1999).

During VA outpatient treatment on May 22, 2002, the Veteran was 
noted to have a GAF score of 50, indicative of serious disability 
with an inability to work.  AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV); 38 C.F.R. § 4.125, 4.130 (2009).

This score was repeated on several subsequent occasions through 
2004.  The Veteran undertook some full-time training during this 
period, but it did not result in employment and she continued to 
receive GAF scores of 50 during treatment.  The Veteran filed a 
statement in July 2003, arguing that she should have been 

Under the provisions of 38 C.F.R. § 3.157(1) (2009), the date of 
VA outpatient treatment will be accepted as the date of a claim 
for increase, if 

The Veteran submitted a formal claim for an increased rating as 
early as July 2003, however, the first evidence of record showing 
an ascertainable increase in her disability comes from the 
aforementioned May 22, 2002 VA outpatient treatment record 
showing that she received a GAF score of 50, indicative of 
serious disability with an inability to work.  The Board finds 
that this outpatient record is an informal claim for an increased 
rating and a TDIU and is deemed to have been received on the date 
it was created.  See 38 C.F.R. § 3.157.  A Request for Employment 
Information from AAA Wheelchair Wagon SVC indicates that the 
Veteran last worked on July 27, 2001, due to "job burnout," 
within one year of the May 22, 2002 informal claim.  Accordingly, 
the Board finds that the Veteran meets the criteria for an 
evaluation of 70 percent as of July 27, 2001.

Earlier Effective Date for TDIU

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A VA-authorized psychiatric examination report dated September 8, 
2000 shows that the Veteran reported that she was unemployed, 
that she had last worked in January 1999 for four months, and 
that she was collecting unemployment insurance related to that 
job.  

As discussed above, the Veteran received GAF scores of 50, 
indicative of serious disability with an inability to work during 
VA outpatient treatment beginning on May 22, 2002 and continuing 
through 2004.  The Board acknowledges that the Veteran undertook 
some full-time employment training during this period, but it 
didn't result in employment and she continued to receive GAF 
scores of 50.  In her March 2004 application for TDIU, the 
Veteran reported that she had last worked full time in January 
2001, and that she had stopped working due to stress or burnout 
as a result of boredom with all jobs.  During her March 2010 VA 
examination, the Veteran reported that she was not working 
because she had problems with authority.  In her April 2010 VA 
Form 9, the Veteran indicated that she had last worked in July 
2000.  These reports are not credible given her employer's report 
that the Veteran remained employed until July 27, 2001.

The Veteran filed a formal claim for TDIU on March 12, 2004, 
however, the May 22, 2002 VA outpatient treatment record serves 
as an informal claim under 38 C.F.R. § 3.157.  That record shows 
that she received a GAF score of 50, indicative of serious 
disability with an inability to work.  The report of the 
Veteran's employer shows that an increase in disability was 
ascertainable on July 27, 2001, when she ceased employment.  
Accordingly, the Board finds that the Veteran meets the criteria 
for a TDIU as of July 27, 2001.


ORDER

An increased rating for a generalized anxiety disorder is denied.

An effective date of July 27, 2001, for the grant of a 70 percent 
evaluation for generalized anxiety disorder is granted.

An effective date of July 27, 2001 for entitlement to TDIU is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


